DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Gerardi et al (US 2018/0289054), Bragd et al (EP 3192380 A1) and Miser et al (US 2011/0236442) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/IB2020/054344 to which the instant application is related although priority is not claimed.  The references were not used in favor of prior art more closely related to the claimed invention.
Claim Rejections - 35 USC § 112
Claims 15-21 and 37-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of Claims 15-21 and 37-44 recites a storage period, but fails to recite the conditions of temperature and atmosphere under which the smokeless tobacco product is stored.  It is therefore not clear what environmental conditions the smokeless tobacco product is exposed to during storage.
	Claim 44 recites the limitation “wherein the storage period is from about 10 days to about 150 days” in Claim 23.  There is a lack of antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 22-27, 29, 31-33 and 36-44 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mishra et al (US 2011/0083688).
Claims 22-24:  Mishra et al discloses a moist smokeless tobacco product for oral use comprising a tobacco formulation comprising a tobacco material (Abs, [0001]).  The tobacco formulation also comprises at least one additive selected from the group consisting of flavorants, sweeteners, preservatives, nutraceuticals, antioxidants, amino acids, minerals, vitamins, botanical extracts, humectants, colorants, chemisthetic agents and combinations thereof [0005].  The product of Mishra et al thus embodies a moist smokeless tobacco product comprising tobacco material, one or more antioxidants and one or more preservatives or, at least, it would have been obvious to one of ordinary skill in the art before the effective date of the instant invention to form a moist smokeless tobacco product comprising a tobacco formulation comprising tobacco material, one or more antioxidants and one or more preservatives from the disclosure of Mishra et al.
Regarding Claim 22, the claim is a product-by-process claim.  The product of Mishra et al appears to be the same as or similar to the claimed product as discussed above although produced by a different process. The burden therefore shifts to 
Claims 25-26: Mishra et al discloses that the moist smokeless tobacco preferably has a moisture content of about 35% to about 65% [0049], which significantly overlays the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art to obtain claimed moisture content with a reasonable expectation of obtaining a suitable moist smokeless tobacco product.
Claim 27: Mishra et al discloses that the moist smokeless tobacco preferably has a water activity of about 0.85 aw to 0.86 aw [0049], which lies within the claimed range. 
Claim 29: Mishra et al discloses that suitable vitamin additives include vitamin E group (which includes -tocopherol), ascorbic acid [0054], which are claimed antioxidants.  Mishra et al also discloses other antioxidants, such as epicatechol, epigallocatechol, epigallocatechol gallate, theaflavin, theaflavin monogallate A or B, theaflavin digallate, phenolic adj acids, quercitrin, glycosides, isoquercitrin, hyperoside and oleuropein [0058], which are also claimed antioxidants.  Alternatively, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and incorporate 
Claim 31: Mishra et al discloses that the preservatives are included in an amount from about 0.001 wt% (about 10 ppm) to about 20 wt% (about 200,000 ppm), more preferably about 0.01 wt% (about 100 ppm) to about 1.0 wt% (about 10,000 ppm) (e.g.-about 0.1 wt%, or about 1000 ppm) based on the total weight of the moist smokeless tobacco product [0060].  The disclosed ranges significantly overlay the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art to obtain a claimed preservative content with a reasonable expectation of obtaining a suitable moist smokeless tobacco product.
Claims 32 and 33: Mishra et al discloses that suitable preservatives include methyl paraben, propyl paraben, sodium propionate, potassium sorbate, sodium benzoate, etc. [0060], which are claimed preservatives.  
Claim 36: Mishra et al discloses that the tobacco formulation also comprises at least one additive selected from the group consisting of flavorants, sweeteners, preservatives, nutraceuticals, antioxidants, amino acids, minerals, vitamins, botanical extracts, humectants, colorants, chemisthetic agents and combinations thereof [0005].  
Claims 37-44: The moist smokeless tobacco product of Mishra et al comprises the claimed composition and will exhibit the claimed storage stable properties or, at least, obtaining the claimed storage stable properties because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,  

Claims 28, 30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al in view of Gao et al (US 2013/0186419).
Claim 28: Mishra et al does not disclose the amount of antioxidants to incorporate into the moist smokeless tobacco product.  
Gao et al discloses an oral tobacco product comprising a tobacco material (Abs, [0004]) and one or more additives including antioxidants [0006].  Suitable antioxidants include ascorbic acid, sodium ascorbate, ascorbyl palmitate, BHT, monosterol citrate, tocopherols, propyl gallate, tertiary butylhydroquinone (TBHQ), butylated hydroxyanisole (BHA) and Vitamin E [0063], which are claimed antioxidants.   In some embodiments, Gao et al discloses that the oral product includes antioxidants in an amount of 0.01 wt% (100 ppm), or between 0.05 (500 ppm) and 1.0 wt% (10,000 ppm) [0063].  The disclosed amounts of antioxidant significantly overlay the claimed range.
Alternatively, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product.  It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything 
Claim 30: Mishra et al does not disclose all of the claimed antioxidants.  However, suitable antioxidants disclosed by Gao et al include ascorbic acid, sodium ascorbate, ascorbyl palmitate, BHT, monosterol citrate, tocopherols, propyl gallate, tertiary butylhydroquinone (TBHQ), butylated hydroxyanisole (BHA) and Vitamin E [0063], which are claimed antioxidants. 
Inasmuch as the references disclose these antioxidants as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and incorporate tertiary butylhydroquinone into the moist smokeless tobacco product as a functionally equivalent antioxidant with a reasonable expectation of obtaining a suitable moist smokeless tobacco product.
Claim 34: Mishra et al discloses that suitable preservatives include methyl paraben, propyl paraben, sodium propionate, potassium sorbate, sodium benzoate, etc. [0060].

Claim 35: As discussed above, the amounts of preservative and antioxidant disclosed in the prior art overlay the claimed amounts.   Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and incorporate a claimed amount of propylparaben as the preservative and a claimed amount of tertiary butylhydroquinone as the antioxidant into the moist smokeless tobacco product with a reasonable expectation of obtaining a suitable moist smokeless tobacco product.

Claims 1-5, 7, 9-11 and 14-21 are rejected under 35 U.S.C. 103 as unpatentable over Mishra et al in view of Dube et al (US 2008/0029110).
The compositional and storage property limitations of Claims 1-5, 7, 9-11 and 14-21 are disclosed or obvious over Mishra et al, as discussed above.   Mishra et al does not disclose a method step of mixing the tobacco material with one or more antioxidants and one or more preservatives.  Mishra et al does disclose that the additives are included within the tobacco material [0050].  However, Dube et al discloses a smokeless tobacco product, such as snus or moist loose snuff, comprising a tobacco formulation comprising a tobacco material that is in some embodiments processed, blended, formulated, combined and mixed with other ingredients, including antioxidants 
It would have been obvious to one of ordinary skill in the art to form the moist smokeless tobacco product of Mishra et al by a method including mixing the tobacco material with one or more antioxidants and one or more preservatives as disclosed by Dube et al to form a homogeneous product for consumer use and provide uniform protection to the tobacco material.

Claims 6, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al in view of Dube et al and further in view of Gao et al.
The disclosures of Mishra et al and Dube et al are used as above.  Mishra et al and Dube et al do not disclose the claimed antioxidants or the amount of antioxidants to incorporate into the moist smokeless tobacco product.
The disclosure of Gao et al is applied as above.  Gao et al discloses claimed antioxidants, including tertiary butylhydroquinone (TBHQ), as art recognized equivalents.  As discussed above, the amounts of preservative and antioxidant disclosed in Mishra et al and Gao et al overlay the claimed amounts.   Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and mix a claimed amount of propylparaben as the preservative and a claimed amount of tertiary butylhydroquinone as the antioxidant with the moist smokeless tobacco product of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748